Citation Nr: 1628812	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO. 07-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent disabling for degenerative disc disease of the lumbosacral spine with spondylolisthesis of L4-L5, status post fusion (a back disability). 

2. Entitlement to an initial rating in excess of 10 percent disabling for left lower extremity radiculopathy associated with a back disability. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. In May 2016, the Veteran was informed that the Veterans Law Judge who conducted the November 2009 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different Veterans Law Judge. To date, the Veteran has not responded to the May 2016 letter; therefore, as the Veteran was advised in the letter, the Board will assume the Veteran does not want a new hearing and will proceed with adjudication.

In March 2010, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand in this case is required. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased disability rating for a RIGHT lower extremity radiculopathy associated with a back disability has been raised by the record in a July 2012 statement. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2015).
 
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination regarding both disabilities in December 2010. Since the last examination, the Veteran contends that his symptoms have worsened. He is competent to allege such worsening. Accordingly, new VA examinations are needed to assist in determining the current nature and severity of the Veteran's back and left lower extremity radiculopathy disabilities. In addition, as the Veteran contends that he is unemployable due, at least in part, to his back and left lower extremity disabilities, the claim of entitlement to a TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for appropriate VA examinations to assist in determining the nature and severity of the back and left lower extremity radiculopathy disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Regarding the back disability, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.




The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner is requested to provide a fully-reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




